IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-70,808-01


PAUL EDWARD CUMMINS, JR. , Relator

v.

GRAYSON DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 41508 and 41509 IN THE 15th  JUDICIAL DISTRICT COURT
FROM GRAYSON COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he  contends that he  filed two applications for writs of habeas corpus
in the 15th  Judicial District Court of Grayson County, that more than 35 days have elapsed, and that
the applications have not yet been forwarded to this Court.  
	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Grayson County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of a timely filed order which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the applications filed by Relator are such that the claims are not
cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed an
application for habeas corpus in Grayson County.  This application for leave to file a writ of
mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: October 29, 2008
Do not publish